DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Previous Rejections
Applicant’s arguments, filed 18 December 2020, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. 

Claim Status
Claims 1-323, 326-327, and 331-332 are cancelled.
Claims 324-325 and 328-330 are pending.
Claims 324-325 and 328 are withdrawn.
Claims 329 and 330 are included in this prosecution.




CLAIM REJECTIONS

Indefiniteness Rejection
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION:  The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 330 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 329, upon which claim 330 depends, recites the limitation “wherein the volatile anesthetic is the only active agent in the composition,” while claim 330 recites the limitation of “the extractive solvent is at least one selected from the group consisting of dimethyl sulfoxide…ethanol…and isopropanol.” Dimethyl sulfoxide is known in the art as a topical analgesic, an anti-inflammatory, and an antioxidant, and has been approved by the FDA for symptomatic relief of patients with interstitial cystitis. Ethanol is known as an intoxicant and a central nervous system depressant, and isopropyl alcohol is known to produce effects similar to ethanol. As such, dimethyl sulfoxide, ethanol, and isopropyl alcohol must be considered active agents. It is noted that the instant specification recognizes DMSO as an active agent (pg 17: 19).	
Anticipation Rejection
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

	
1) Claim 329 is rejected under 35 U.S.C. 102(b) as being anticipated by Gray (US 2005/0129754 A1).
Gray teaches an injectable anesthetic formulation containing a halogenated anesthetic in an amount not greater than approximately 24% v/v of the emulsion formulation (Abstract). Gray teaches sevoflurane as a halogenated anesthetic useful in the invention (pg 1, [0007]). Gray teaches lecithin as a pharmaceutically acceptable excipient (pg 2, claim 1).
Regarding the limitation “formulated for intraarticular administration,” the instant specification does not set forth guidelines regarding what differentiates a formulation for intraarticular administration from another injected formulation. As such, the recitation “formulated for intraarticular administration” is considered a statement of intended use, does not affect the structural limitations of the composition, and is not considered a claim limitation. See MPEP 2111.02.



Obviousness Rejections
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art. 
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art. 
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 

1) Claims 329-330 are rejected under 35 U.S.C. 103(a) as being unpatentable over Chasin (US 2003/0152637 A1; of record), in view of Tipton (US 5,747,058; of record), and “Sevoflurane” (downloaded 11 September 2019 from https://www. drugbank.ca/ drugs/DB01236, cited hereinafter as “Sevofurane”; of record), as evidenced by “Isoflurane” (downloaded 11 September 2019 from: https://www. drugbank.ca/drugs/DB00753, cited hereinafter as “Isofurane”; of record).
Chasin teaches pharmaceutical formulations, comprising a local anesthetic and a carrier, administered via parenteral methods, which provide a prolonged, localized analgesic effect. Chasin teaches that the compositions administered parenterally provide a localized analgesic effect for a prolonged period of time (Abstract). Chasin teaches the composition may be administered by intraarticular injection (pg 10, [0157]), reading on “formulated for intraarticular administration.”
For the claim 329 limitation of “a pharmaceutically acceptable amount of a volatile anesthetic dissolved in a solution in an amount effective to reduce pain, wherein the solution further comprises an extractive solvent in an amount effective to reduce volatility of the volatile anesthetic; and wherein the composition further comprises a solubilizing agent,” Chasin teaches a composition for the controlled release of substances is provided that includes: (i) a non-polymeric, non-water soluble high-viscosity liquid carrier material (HVLCM); and (ii) an active 
For the limitation of “wherein the volatile anesthetic is the only active agent in the composition,” Chasin teaches “the present invention concerns a pharmaceutically acceptable biocompatible biodegradable carrier containing a local anesthetic and the parenteral administration of such carrier” (Abstract). That is, Chasin teaches the inventive composition is directed toward a single local anesthetic; such an anesthetic is taught by Chasin as including: isoflurane, enflurane, and methoxyflurane.
For claim 330, Chasin teaches the composition can contain ethanol, dimethylsulfoxide, N-methylpyrollidone, dimethyl formamide, and dimethyl acetamide (see above).

Tipton and “Sevoflurane” teach the missing elements of Chasin.
Tipton, incorporated by reference by Chasin (pg 10, [0160]), teaches a composition for the controlled release of substances that includes: (i) a non-polymeric, non-water soluble, high viscosity liquid carrier material (HVLCM); and (ii) an active pharmaceutical substance to be delivered (Abstract). Tipton teaches both soluble and insoluble substances can be distributed in the composition for controlled delivery of the active agents (col 8: 50-51).
Chasin teaches isoflurane as the volatile anesthetic. “Sevoflurane” teaches that the volatile anesthetic sevoflurane has very similar physical characteristics as isoflurane. Some physical properties of interest to those of ordinary skill in the art are shown below (from pg 5 of “Isoflurane” and pg 5 of “Sevoflurane”).
Property
Isoflurane
Sevoflurane
water solubility
4.47 mg/mL
1.48 mg/mL
log P (measured)
2.05
2.4
hydrogen bond acceptor
1
1
polar surface area
9.23 A3
9.23 A3
bioavailability
1
1


Likewise, isoflurane and sevoflurane appear to have overlapping biological properties and physiological activities; both compounds have known pharmaceutical activity at GABA subunit alpha-1; glycine receptor subunit alpha-1; glutamate receptor 1; potassium voltage-gated channel subfamily A member 1; calcium-transporting ATPase type 2C member 1; and GABA-A receptor (anion 

    PNG
    media_image1.png
    63
    703
    media_image1.png
    Greyscale


and the evidentiary art “Isoflurane” (pg 2):  

    PNG
    media_image2.png
    80
    685
    media_image2.png
    Greyscale


 “Sevoflurane” further teaches the compound has a fast onset of action (pg 2, “Pharmacodynamics”).
It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to dispense the composition of Chasin in the form of a solution. A person of ordinary skill would have been motivated to choose a solution dosage form for intraarticular injection since Chasin teaches compositions for intraarticular injection of a volatile inhalation anesthetic and Tipton teaches that a solubilized active agent is useful for the slow release of the active agent. It also would have been obvious for a person of ordinary skill to substitute sevoflurane for isoflurane present in the composition of Chasin. One of ordinary sill in the art would have been motivated to substitute 

Examiner’s Reply to Attorney Arguments
The remarks of 18 December 2020 have been fully considered. However, claims 329 and 330 stand rejected under 35 U.S.C. § 103 as unpatentable over the references cited above.
With regard to the rejection of claims 329 and 330 under 35 U.S.C. § 103 over Chasin and Tipton, the applicant argues that neither Chasin nor Tipton is drawn to sevoflurane as the single claimed volatile anesthetic.
The Examiner acknowledges the arguments presented, but does not consider them persuasive. As discussed above, Chasin teaches inhalation anesthetics such as isoflurane ([0182]) in injectable formulations, including intra-articular formulations ([0092]). While neither of Chasin nor Tipton teach the specific volatile anesthetic sevoflurane, the monograph “Sevoflurane” cited above teaches that sevoflurane is physically, structurally, and biologically similar to isoflurane, and likewise produces the same physiological effects upon administration. As such, one of ordinary skill in the art would have the expectation that substituting sevoflurane for isoflurane in the composition of Chasin and Tipton would obtain predictable results. See MPEP 2144.06(II) and 2144.08(II)(A). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P COHEN whose telephone number is (571)270-7402. The examiner can normally be reached on M-Th 8:30-5:30; F 9-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL P COHEN/Primary Examiner, Art Unit 1612